     Case 2:19-cv-01501-KJD-EJY Document 7 Filed 11/16/20 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    LAMONT JEFFRIES,                                      Case No. 2:19-CV-1501-KJD-EJY
 8                                             Plaintiff,                      ORDER
 9           v.
10    CONEX WEST,
11                                           Defendant.
12          Before the Court for consideration is the Report and Recommendation (#6) of Magistrate
13   Judge Elayna J. Youchah entered September 15, 2020, recommending that Plaintiff’s Amended
14   Complaint (#5) be dismissed with leave to amend and ordering Plaintiff to file a second amended
15   complaint within thirty days. Though the time for doing so has passed, Plaintiff has failed to file
16   any objections to the Report and Recommendation or to file a second amended complaint.
17          The Court has conducted a de novo review of the record in this case in accordance with
18   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19   Recommendation (#6) of the United States Magistrate Judge entered September 15, 2020, should
20   be ADOPTED and AFFIRMED.
21          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
22   Recommendation (#6) entered September 15, 2020, are ADOPTED and AFFIRMED;
23          IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint (#5) is
24   DISMISSED;
25   ///
26   ///
27   ///
28
     Case 2:19-cv-01501-KJD-EJY Document 7 Filed 11/16/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED without prejudice
 2   for failure to file a second amended complaint in compliance with the Court’s order.
 3          DATED this 16th day of November 2020.
 4
                                                                ______________________________
 5
                                                                     The Honorable Kent J. Dawson
 6                                                                      United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
